DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12c (“opening”, page 18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “in which said at least two casing modules, once folded, are used as furniture or elements for covering a floor for the emergency shelter” in lines 4-5.  It is unclear how the casing modules are used as furniture or covering a floor once folded.  It would seem once they are “folded” they would be parallel with the vertical axis of the column in the “first, folded position for storage and transport” (lines 1-2, claim 1).  Clarification is required.
Claim 26 recites “said storage battery devices” in line 3.  It is unclear if “said storage devices” are the same as the “storage battery” previously recited in claim 10 (line 2).  Is a “storage battery device” the same as just a “storage battery”? Also how many devices are there if there was previously only a singular storage battery recited?  For examination purposes, they are assumed to the same.  Clarification is required.
Claim 31 recites “in which said at least two casing modules, once folded, are used as tables or seats or floor panels”.  It is unclear how the casing modules are used as furniture or covering a floor once folded.  It would seem once they are “folded” they would be parallel with the vertical axis of the column in the “first, folded position for storage and transport” (lines 1-2, claim 1).  Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (WO-2016/204313 A1).
Claim 1: Cho discloses an emergency shelter that is able to occupy a first, folded position for storage (not shown, when deflated) and transport and a second, deployed position for sheltering at least one person (FIG. 1), the shelter including an inflatable tent (200) and a retaining device for retaining the inflatable tent in an inflated state thereof in said second position, wherein the retaining device includes a pre-assembled column (300) having a permanent structure (the column 300 is a permanent structure in that it does not require any assembly by the user and it is not a temporary structure) and to which the inflatable tent in an uninflated state thereof is fixed in said first position, the column being adapted to inflate the inflatable tent (via 600, as seen in FIG. 8) and to retain the inflatable tent in the inflated state where the inflatable tent is deployed around the column in said second position (as seen in FIGS. 1 and 8).

Claim 4: Cho discloses an inflation unit (600) for inflating the inflatable tent, the inflatable tent comprising inflatable ribs (200 is segmented into different ribs, as seen in FIG. 2), wherein said inflation unit includes a compressor or a pyrotechnic generator of gas under pressure or at least one reservoir intended to contain a compressed gas and adapted to be connected to at least one of said inflatable ribs to be inflated (600 contains a high pressure fluid, which has to be a compressed gas; English translation).
Claim 19: Cho discloses a method for reversibly converting an emergency shelter from a first, folded storage and transport position to a second, deployed position adapted to shelter at least one person, the shelter including an inflatable tent (200) retained in said second position, wherein the method includes: a) providing a column (300) that is preassembled before said first position is obtained (column 300 is a one-piece structure that does not require assembling any parts together) and that has a permanent structure (the column 300 is a permanent structure in that it does not require any assembly by the user and it is not a temporary structure), b) fixing the tent in an uninflated state thereof to the column to obtain said first position (the column is inherently manufactured to be fixed to said tent so the first position is automatically assumed), and c) inflating the inflatable tent by means of the column (via 600) to obtain .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (WO-2016/204313 A1) as applied to claim 1 above, and further in view of Wilbourn et al. (US-5,226,261).
	Cho is discussed above and teaches the column to have a peripheral wall (outer wall of 300 which holds the air) with a curved cross section (cylindrical), but lacks a lockable casing that envelopes the inflatable tent in the first position.  Wilbourn et al. teaches an inflatable tent apparatus comprising an inflatable tent (10) and a lockable casing (18, lockable via 20 and 21) which envelopes the inflatable tent when the tent is in a first, folded position (as seen in FIGS. 7 or 9) and is separable from the inflatable tent prior to inflation of the inflatable tent (when 10 is removed from 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include a lockable casing, such as that taught by Wilbourn et al., so the tent could be easily kept in a more compact configuration for storage and transport. 
23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (WO-2016/204313 A1) in view of Ritchey et al. (US-5,394,897).
	Cho teaches an emergency shelter as that claimed in claim 1 (see rejection above), but lacks a module of contiguous emergency shelters interconnected by a flexible partition or awning.  Ritchey et al. teaches a module of contiguous shelters (10) characterized in that the module includes a plurality of shelters (12) that are contiguous and interconnected by flexible partitions or awnings (14) with openings adapted to be closed (as seen in the embodiment shown in FIG. 6, 14 includes an opening 86 that can be closed, either by a door or connection to another tent).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include flexible partitions or awnings, such as those taught by Ritchey et al., so that a tent module could be formed and a plurality of people could be housed in the emergencies shelters, or move between emergency tents used for different purposes, without having to go outside. 

Allowable Subject Matter
Claims 3, 5-11, 13-18, 20, 24, 25, 17, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22, 26 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.  Applicant argues that Cho fails to teach, suggest, or otherwise disclose either (1) the retaining device including a pre-assembled column having a permanent structure and to which the inflatable tent in an uninflated state thereof is fixed in said first position, or (2) the column being adapted to inflate the inflatable tent (page 13, Remarks).  Regarding Applicant’s first argument (1), Applicant further elaborates that the filler part 300 of Cho has an initially uninflated, unshaped structure before having an inflated, shaped structure, thus not forming the "pre-assembled column having a permanent structure" recited in amended independent Claim 1 (and similarly amended independent Claim 19) (page 13, Remarks).  However, the Examiner contends that the part 300 of Cho is still a permanent structure.  The specification does not give a definition of the term permanent besides stating “the permanent (because pre-assembled) structure of the column” (page 3 of specification).  As such, since the part 300 of Cho does not involve any assembly as it is already fully assembled and does not exist temporarily, it can still be considered a permanent structure.  Regarding Applicant’s second argument (2), Applicant further elaborates that, as recited in claim 1, it is the column alone that is adapted to inflate the inflatable tent and that Cho’s filler part 300 is not adapted to inflate the roof part 200 because Cho requires use of a separate external fluid supply tank 600 in connection with the filler part 300 (page 14, Remarks).  alone is adapted to inflate the inflatable tent, merely that the column is adapted to inflate the inflatable tent, so the use of a separate external fluid supply tank is irrelevant.  As such the Examiner maintains that Cho reads on claims 1 and 19 as they currently stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                 

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636